75917: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-34246: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75917


Short Caption:MINERAL CO. VS. LYON CO. (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:03/03/2020 at 11:00 AMOral Argument Location:Carson City


Submission Date:03/03/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeCarson CityPaul G. Taggart
							(Taggart & Taggart, Ltd.)
						


Amicus CuriaeCarson Water Subconservancy DistrictPatrick O. King
							(King & Russo, Ltd.)
						


Amicus CuriaeCity of FernleyPaul G. Taggart
							(Taggart & Taggart, Ltd.)
						


Amicus CuriaeCounty of ElkoPatrick O. King
							(King & Russo, Ltd.)
						


Amicus CuriaeCounty of StoreyPatrick O. King
							(King & Russo, Ltd.)
						


Amicus CuriaeDesert Pearl Farms, LLCBrad M. Johnston
							(Simons Hall Johnston PC/Yerington)
						


Amicus CuriaeDouglas CountyPatrick O. King
							(King & Russo, Ltd.)
						


Amicus CuriaeFrade Ranches, Inc.Brad M. Johnston
							(Simons Hall Johnston PC/Yerington)
						


Amicus CuriaeHumboldt River Basin Water AuthorityPatrick O. King
							(King & Russo, Ltd.)
						


Amicus CuriaeJason CorporationBrad M. Johnston
							(Simons Hall Johnston PC/Yerington)
						


Amicus CuriaeLaw ProfessorsBrett C. Birdsong


Amicus CuriaeNational Wildlife FederationRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


Amicus CuriaeNatural Resources Defense CouncilRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


Amicus CuriaeNevada Agricultural AssociationPaul G. Taggart
							(Taggart & Taggart, Ltd.)
						


Amicus CuriaeNevada Mining Association, Inc.Gregory H. Morrison
							(Parsons Behle & Latimer/Reno)
						


Amicus CuriaeNevada Mining Association, Inc.Gregory H. Morrison
							(Parsons Behle & Latimer/Reno)
						


Amicus CuriaeNevada State EngineerJames N. Bolotin
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Tori N. Sundheim
							(Former)
						
							(Attorney General/Carson City)
						


Amicus CuriaeNevada Wildlife FederationRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


Amicus CuriaePacific Legal FoundationSteven M. Silva
							(Blanchard, Krasner & French)
						


Amicus CuriaePeri & Sons Farms, Inc.Brad M. Johnston
							(Simons Hall Johnston PC/Yerington)
						


Amicus CuriaePeri Family Ranch, LLCBrad M. Johnston
							(Simons Hall Johnston PC/Yerington)
						


Amicus CuriaeSierra ClubRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


Amicus CuriaeSouthern Nevada Water AuthoritySteven C. Anderson


Amicus CuriaeState of CaliforniaK. Kevin Benson
							(Benson Law LLC)
						Nhu Q. Nguyen
							(State of California Attorney General/Sacramento)
						


Amicus CuriaeTruckee Meadows Water AuthorityDebbie A. Leonard
							(Former)
						
							(Leonard Law, PC)
						Michael A. T. Pagni
							(McDonald Carano LLP/Reno)
						


Amicus CuriaeWalker River Paiute TribeWes Williams, Jr.
							(Law Offices of Wes Williams, Jr.)
						


Amicus CuriaeWalker River Paiute TribeWes Williams, Jr.
							(Law Offices of Wes Williams, Jr.)
						


Amicus CuriaeWashoe County Water Conservation DistrictMichael A. T. Pagni
							(McDonald Carano LLP/Reno)
						


Amicus CuriaeWestern Resource AdvocatesRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


AppellantMineral CountySimeon M. HerskovitsSean A. Rowe
							(Mineral County District Attorney)
						


AppellantWalker Lake Working GroupSimeon M. HerskovitsSean A. Rowe
							(Mineral County District Attorney)
						


RespondentBridegport Ranchers


RespondentCenntennial LivestockSteven G. Martin
							(Best Best & Krieger LLP)
						Roderick E. Walston
							(Best Best & Krieger LLP)
						


RespondentCounty of Mono, CaliforniaJason Thomas CangerStephen M. Kerins (Deputy County Counsel)Stacey Simon (Acting County Counsel)Jerry M. Snyder
							(Law Office of Jerry M. Snyder)
						


RespondentLyon CountyStephen B. Rye
							(Lyon County District Attorney)
						Jerry M. Snyder
							(Law Office of Jerry M. Snyder)
						Roderick E. Walston
							(Best Best & Krieger LLP)
						


RespondentSchroeder GroupTherese A. Ure
							(Schroeder Law Offices, P.C.)
						


RespondentState of Nevada Department of WildlifeAaron D. Ford
							(Attorney General/Carson City)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Bryan L. Stockton
							(Attorney General/Carson City)
						Tori N. Sundheim
							(Attorney General/Carson City)
						


RespondentWalker River Irrigation DistrictGordon H. DePaoli
							(Woodburn & Wedge)
						Dale E. Ferguson
							(Woodburn & Wedge)
						





Docket Entries


DateTypeDescriptionPending?Document


05/23/2018Filing FeeFiling Fee due.


05/23/2018Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. Court of Appeals for the Ninth Circuit  and the Honorables A. Wallace Tashima, Raymond C. Fisher, and Jay S. Bybee, Circuit Judges.18-19831




07/18/2018Order/ProceduralFiled Order Accepting Certified Question and Directing Briefing.  Appellants shall have 30 days from the date of this order to file and serve an opening brief addressing the certified question.  Respondents shall have 30 days from the date the opening brief is served to file and serve answering briefs.  Appellants shall then have 20 days from the last-filed answering brief to file and serve any reply brief.  The parties may file a joint appendix containing any portions of the record before the Ninth Circuit that are necessary to this court's resolution of the certified question and were not already provided to this court with the Certification Order.  fn1[The clerk of this court shall not charge a filing fee in this case.]18-27461




07/25/2018MotionFiled Joint Motion to Modify Briefing Schedule.18-28493




08/08/2018Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief due: September 24, 2018. Respondents shall each have until November 26, 2018, to filed and serve answering briefs. Appellants shall have until December 28, 2018, to file and serve any reply brief.18-30459




08/22/2018Order/IncomingFiled Amended Order Certifying Questions to Nevada Supreme Court. Received from U.S. Court of Appeals for the Ninth Circuit and the Honorable Jay S. Bybee, U.S. Circuit Judge.18-32647




08/23/2018MotionFiled Respondent Lyon County, Nevada's Motion to Associate Counsel.18-32947




08/23/2018MotionFiled Joint Motion to Suspend Briefing Schedule.18-32964




08/30/2018Order/ProceduralFiled Order Granting Motion to Associate Counsel.  California attorney Roderick E. Walston shall be permitted to appear on behalf of respondent Lyon County in this matter.  Nevada attorney Jerry M. Snyder, of the Law Office of Jerry M. Snyder, shall be responsible for all matters presented by Mr. Walston in this matter.18-34004




09/07/2018Order/ProceduralFiled Order Accepting Second Certified Question and Modifying Briefing Schedule. Appellants Opening Brief due: November 26, 2018. Respondents shall have 60 days from the date the opening brief is served to file and serve answering briefs. Appellants shall then have 30 days from the date that the last-filed answering brief is served to file and serve any reply brief. fn1[The motion to suspend briefing is denied.]18-35022




09/10/2018OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


10/12/2018MotionFiled Request for Clarification of Order Granting Motion to Associate Counsel.18-40135




10/25/2018Order/ProceduralFiled Order Granting Supplemental Motion to Associate Counsel.  We treat the instant motion for clarification as a supplement to the August 23, 2018, motion to associate counsel.  We grant the supplemental motion to associate. Attorney Roderick E. Walston shall be permitted to appear on behalf of respondents Lyon County and Centennial Livestock in this matter.  Nevada attorney Jerry M. Snyder, of the Law Office of Jerry M. Snyder, shall be responsible for all matters presented by Mr. Walston in this matter.18-42007




11/27/2018BriefFiled Appellant's Opening Brief. (SC)18-905914




11/30/2018MotionFiled Joint Motion for Extension of Time. (SC)18-906401




11/30/2018MotionFiled Respondent Nevada Department of Wildlife's Notice of Non-Opposition to Motion for Extensions of Time.18-906533




12/03/2018MotionFiled Motion of Natural Resources Defense Council, Sierra Club, Western Resource Advocates, National Wildlife Federation and Nevada Wildlife Federation for Leave to File Brief Amicus Curiae in Support of Appellants. (SC)18-906732




12/04/2018MotionFiled Walker River Paiute Tribe's Motion for Extension of Time to File Motion for Leave to File Amicus Curiae Brief and Request for Expedited Relief.  (SC)18-906793




12/04/2018MotionFiled Respondent Walker River Irrigation District's Notice of Non-Opposition to Walker River Paiute Tribe's Motion for Extension of Time to File Motion for Leave to File Amicus Curiae Brief. (SC)18-906991




12/04/2018MotionFiled Verified Application for Association of Counsel Under Nevada Supreme Court Rule 42. (SC)18-907019




12/04/2018BriefFiled Brief Amicus Curiae of The State Of California. (SC)18-907026




12/07/2018MotionFiled  Motion of Amicus Curiae Law Professors for Leave to File Brief in Support of Appellants. (SC)18-907456




12/27/2018Order/ProceduralFiled Order.  Jason King  shall have until January 25, 2019, to file and serve an amicus brief.  Respondents Lyon County, Centennial Livestock, Bridgeport Ranchers, Schroeder Group, and Walker River Irrigation District shall have 60 days from the date Mr. King's amicus brief is filed to file and serve their answering briefs.  Walker River Paiute Tribe shall have until January 25, 2019, to file and serve its brief of amicus curiae.  The clerk shall file the amicus briefs received on December 3, 2018, and December 7, 2018.  Finally, attorney Robert Eisenberg has filed what appears to be the exhibits to a motion to associate foreign counsel John D. Echeverria.  However, no motion to associate has been filed in accordance with SCR 42(3)(c).  Accordingly, we take no action on the exhibits.  fn1[ If respondent County of Mono, California, will not be filing an answering brief, it must so inform this court, in writing.  NDOW's answering brief remains due to be filed by January 28, 2019.]  (SC)18-910582




12/27/2018BriefFiled Brief of Amicus Curiae Natural Resources.  (SC)18-910583




12/27/2018BriefFiled Brief of Amicus Curiae of Law Professors In Support of Appellants.  (SC)18-910584




01/07/2019MotionFiled Motion to Associate Counsel. (SC).19-00918




01/11/2019MotionFiled Respondent State of Nevada Department of Wildlife's  Request to Amend Docket and Notice of Appearance of Counsel. (SC)19-01705




01/15/2019MotionFiled Nevada Department of Wildlife's Request for Extension of Time to File Answering Brief.  (SC)19-02304




01/24/2019Order/ProceduralFiled Order Regarding Counsel and Granting Motion. Attorney Tori N. Sundheim has filed a document stating that she is incorrectly listed as counsel of record for the State of Nevada Department of Wildlife.  Ms. Sundheim states that she is counsel of record for amicus curiae Nevada State Engineer.  Ms. Sundheim requests that the State Engineer be added to the docket as an amicus curiae.  The clerk shall remove Ms. Sundheim as counsel of record for the State of Nevada Department of Wildlife.  The State Engineer will be added to this court's docket as an amicus curiae when and if he files his brief of amicus curiae.  At that time, Ms. Sundheim will be added as the State Engineer's counsel of record, if she is listed as counsel within the brief.  On January 7, 2019, amicus curiae National Resources Defense Council, Sierra Club, Western Resource Advocates, National Wildlife Federation, and Nevada Wildlife Federation (amici), filed a motion to associate District of Columbia attorney John C. Echeverria, of Vermont Law School, in this matter pursuant to SCR 42. We grant the motion.  Mr. Echeverria shall be permitted to appear on behalf of amici in this matter.  Nevada attorney Robert L. Eisenberg, of the law firm of Lemons, Grundy, & Eisenberg, shall be responsible for all matters presented by Mr. Echeverria in this matter. Cause appearing, State of Nevada Department of Wildlife's (NDOW) motion for an extension of time to file its answering brief is granted.  NRAP 31(b)(3)(B).  NDOW shall have 60 days from the date amicus curiae Nevada State Engineer files his brief of amicus curiae to file and serve its answering brief. (SC).19-03729




01/25/2019MotionFiled Motion of Walker River Paiute Tribe for Leave to File Amicus Curiae Brief, Not in Support of Any Party. (SC)19-04026




01/28/2019MotionFiled Nevada State Engineer's Motion to Exceed Word Limit on Amicus Brief. (SC)19-04170




02/11/2019Order/ProceduralFiled Order Granting Motions.  The clerk of this court shall file the amicus brief received on January 28, 2019.  The clerk shall file the amicus brief received on January 25, 2019.  (SC)19-06289




02/11/2019BriefFiled Nevada State Engineer's Amicus Brief.  (SC)19-06292




02/11/2019BriefFiled Amicus Brief of Walker River Paiute Tribe.  (SC)19-06293




02/14/2019MotionFiled Respondent Walker River Irrigation District's Motion for Clarification of Filing Date for Answering Briefs. (SC)19-07164




02/22/2019Order/ProceduralFiled Order. Respondent Walker River Irrigation District moves for clarification of the date the answering briefs are due in this matter. Pursuant to this court's December 27, 2018, order, the answering briefs of Lyon County, Centennial Livestock, Bridgeport Ranchers, Schroeder Group, and Walker River Irrigation District are due to be filed 60 days from the date the Nevada State Engineer filed his brief of amicus curiae.  That amicus brief was filed on February 11, 2019. The answering briefs for these respondents are due to be filed by April 12, 2019.  Pursuant to this court's January 24, 2019, order, the State of Nevada Department of Wildlife's answering brief is also due to be filed by April 12, 2019.  The answering brief of County of Mono, California was due to be filed by January 28, 2019, and is overdue. fn1 [This court's December 27, 2018, order directed County of Mono, California to inform this court in writing if it will not be filing an answering brief.  To date, County of Mono, California has not filed a response or otherwise communicated with this court.] (SC).19-08210




04/12/2019BriefFiled Respondents Lyon County and Cenntennial Livestock's Answering Brief. (SC).19-16108




04/12/2019BriefFiled Respondent Nevada Department of Wildlife's Answering Brief. (SC).19-16112




04/12/2019BriefFiled Brief Amicus Curiae of the Carson Water Subconservancy District, Elko County, Humboldt River Basin Water Authority, Douglas County, and Story County. (SC).19-16113




04/12/2019BriefFiled Respondent Walker River Irrigation District's Answering Brief. (SC).19-16128




04/18/2019BriefFiled Amicus Brief of Truckee Meadows Water Authority in Support of Respondents. (SC)19-17076




04/18/2019MotionFiled Motion of the Nevada Mining Association for Leave to file Amicus Curiae Brief in Support of Respondents. (SC)19-17077




04/18/2019BriefFiled Amicus Brief of Washoe County Water Conservation District and Carson-Truckee Water Conservancy District in Support of Respondents. (SC)19-17147




04/18/2019BriefFiled Amici Curiae Southern Nevada Water Authority's Brief in Support of Respondents. (SC)19-17250




04/19/2019BriefFiled Amicus Curiae Brief of Churchill County, The City of Fallon, and the Truckee-Carson Irrigation District in Support of Respondents. (SC)19-17325




04/19/2019MotionFiled Peri & Sons Farms, Inc., Desert Pearl Farms, LLC, Peri Family Ranch, LLC, Jason Corporation, and Frade Ranches, Inc.'s Motion for Leave to File Amicus Curiae Brief in Support of Respondents. (SC)19-17363




04/19/2019BriefFiled Amicus Curiae Brief of Peri & Sons Farms, Inc., Desert Pearl Farms, LLC, Peri Family Ranch, LLC, Jason Corporation, and Frade Ranches, Inc. in Support of Respondents. (SC)19-17365




04/19/2019BriefFiled Amicus Curiae Brief of PCWCD, Pershing County, Humboldt County, and Lander County. (SC)19-17369




04/19/2019BriefFiled Amicus Curiae Brief of the Nevada Mining Association. (SC)19-17398




04/19/2019BriefFiled Amicus Curiae Brief of Pacific Legal Foundation in Support of Respondents. (SC)19-17411




04/19/2019Other Incoming DocumentFiled Consent to File Amicus Curiae Brief of Pacific Legal Foundation in Support of Respondents. (SC)19-17412




04/19/2019MotionFiled Nevada Agricultural Associations' Motion for Leave to File Amicus Brief. (SC) (DETACHED BRIEF FROM MOTION AND FILED SEPARATELY PER 05/02/19 ORDER).19-17416




04/19/2019MotionFiled Carson City and the City of Fernley's Motion for Leave to File Amicus Brief. (SC) (DETACHED AMICUS BRIEF FROM MOTION AND FILED SEPARATELY PER 05/02/19 ORDER).19-17433




04/22/2019MotionFiled Appellants' Unopposed Motion for Extension of Time. (SC)19-17565




05/02/2019Order/ProceduralFiled Order Granting Motions. The motions of the Nevada Mining Association (NMA), Peri & Sons Farms, Inc., Desert Pearl Farms, LLC, Peri Family Ranch, LLC, Jason Corporation, and Frade Ranches, Inc. (collectively "The Peri Parties"), and the Nevada Agricultural Associations (NAA) for leave to file briefs of amicus curiae in support of respondents are granted. The amicus briefs of the NMA and The Peri Parties were filed on April 19, 2019.  The clerk shall detach the amicus brief of the NAA from the motion filed on April 19, 2019, and file it separately.  Carson City and the City of Fernley have also filed a motion for leave to file a brief of amicus curiae in support of respondents. The clerk shall detach the amicus brief from the motion filed on April 19, 2019, and file it separately. Appellants have filed a motion for an extension of time to file the reply brief.   To date, County of Mono has failed to file an answering brief, inform this court that it will not be filing a brief, or otherwise communicate with this court.  Under these circumstances, it appears that County of Mono will not be filing an answering brief.  Bridgeport Ranchers are not represented by counsel in this matter and may not file an answering brief. Accordingly, it appears that the motion for an extension of time to file the reply brief is ripe for resolution.  The motion is granted.  Appellants' Reply Brief due: June 26, 2019. (SC).19-19251




05/02/2019BriefFiled Amicus Curiae Brief of Nevada Agricultural Associations. (SC).19-19725




05/02/2019BriefFiled Amicus Curiae Brief of Carson City and City of Fernley. (SC).19-19279




06/26/2019MotionFiled Respondent Lyon County's Motion to Associate Counsel. (SC)19-27631




06/26/2019MotionFiled Respondent Unopposed Motion of Mono County, California to File Answering Brief. (SC)19-27633




06/26/2019BriefFiled Mono County's Answering Brief.  (REJECTED PER ORDER FILED 7/11/19).  (SC)


06/26/2019MotionFiled Appellants' Unopposed Motion to Exceed Type-Volume Limitation. (SC)19-27643




06/26/2019BriefFiled Appellants' Reply Brief. (SC)19-27644




07/02/2019Notice/IncomingFiled Notice of Disassociation of Counsel (Michael A.T. Pagni to Replace Debbie Leonard as counsel for Amicus Curiae Truckee Meadows Water Authority.) (SC).19-28326




07/10/2019Notice/IncomingFiled Respondents Lyon County and Centennial Livestock's Notice of Unavailability for Oral Argument During Certain Period of Time. (SC)19-29290




07/11/2019Order/ProceduralFiled Order.  Attorney Jerry Snyder, counsel for respondent has filed a motion to associate California attorney Jason Canger as counsel of record for respondent Mono County.  The motion is denied without prejudice.  Mr. Canger has filed an untimely motion on behalf of Mono County to file an answering brief.  Because the motion is not signed by an active member of the Nevada State Bar, the motion is denied without prejudice.  The clerk shall reject the answering brief filed on June 26, 2019.  Appellants' motion for leave to file a reply brief in excess of the type-volume limitation is granted.  The reply brief was filed on June 26, 2019.  (SC)19-29499




08/15/2019MotionFiled Respondent Mono County's Motion to Associate Counsel. (SC)19-34415




08/15/2019MotionFiled Respondent Mono County's Unopposed Motion to File Answering Brief. (SC)19-34416




08/15/2019BriefFiled Respondent Mono County's Answering Brief. (SC)19-34417




08/21/2019Order/ProceduralFiled Order. Respondent County of Mono, California has filed a motion to associate California attorney Jason Canger in this matter pursuant to SCR 42. Cause appearing, the motion is granted.  Mr. Canger shall be permitted to appear on behalf of County of Mono, California in this appeal.  Nevada attorney Jerry M. Snyder shall be responsible for all matters presented by Mr. Canger in this matter. The motion of County of Mono, California to file an answering brief is granted.  The answering brief was filed on August 15, 2019. (SC).19-35087




08/21/2019Case Status UpdateBriefing Completed/To Screening. (SC).


08/28/2019Notice/IncomingFiled Notice of Substitution of Attorney for Amicus Curiae Nevada State Engineer (James N. Bolotin, Senior Deputy Attorney General in place of Tori N. Sundheim, Deputy Attorney General). (SC)19-35985




11/04/2019Notice/IncomingFiled Notice of Appearance (REJECTED PER TELEPHONE CONVERSATION WITH THE OFFICE OF THE ATTORNEY GENERAL). (SC)


11/04/2019Notice/IncomingFiled Notice of Appearance (Tori N. Sundheim, Deputy Attorney General as counsel for Respondent). (SC)19-45306




02/05/2020Order/ProceduralFiled Order Scheduling Oral Argument.  This matter will be scheduled for oral argument on March 3, 2020, at 11:00 a.m. in Carson City.  Argument shall be limited to 60 minutes.  The parties may cede a portion of their allotted time to amici.  (SC)20-04982




02/18/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-06434




02/27/2020Notice/IncomingFiled Notice of Appearance (Heidi Parry Stern, Solicitor General, as counsel for Nevada Department of Wildlife (NDOW) and the Nevada State Engineer, Department of Conservation and Natural Resources, Division of Water Resources (State Engineer). (SC)20-07967




02/28/2020MotionFiled Emergency Motion to Permit Amicus Curiae Nevada State Engineer to have Five Additional Minutes of Argument Time. (SC).20-08146




03/02/2020MotionFiled Appellants' Response to State Engineer's Motion for Additional Time. (SC).20-08216




03/02/2020MotionFiled Response of Walker River Irrigation District and Lyon County, et al., to Emergency Request. (SC)20-08245




03/02/2020Order/ProceduralFiled Order Granting Motion Regarding Oral Argument. The Nevada State Engineer, amicus curiae, has requested permission to participate in the oral argument of this matter currently scheduled for March 3, 2020, at 11:00 a.m. The motion is granted. The State Engineer is allotted 5 minutes to precede respondents' argument. Argument shall be limited to 65 minutes. (SC).20-08295




03/03/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 75917. (SC).


09/17/2020Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Stiglich, J. Majority: Gibbons/Hardesty/Stiglich/Cadish. Concurring in part and dissenting in part: Pickering/Silver. fn1 [The Honorable Ron D. Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.] 136 Nev. Adv. Opn. No. 58. En Banc. (SC).20-34246




10/12/2020RemittiturIssued Remittitur. (SC)20-37296




10/12/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/17/2021RemittiturFiled Remittitur. Received by United States District Court Clerk on October 16, 2020. (SC)20-37296





Combined Case View